DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the current application.
Specification
The disclosure is objected to because of the following informalities:  Paragraph [0037] line 6recites “the second end 20”.  The examiner believes “the second end” is designated with reference numeral 18.
Appropriate correction is required.
Claim Objections
Claim19 is objected to because of the following informalities:  Claims 14 and 19 recite “are configured to detect the a load”.  The examiner recommends deleting “the”.  Additionally claim 19 appears to be missing the word “deflects” at the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preijert et al., US 20070090623.  Preijert discloses a resilient bumper system 1 (See Fig. 1, leaf springs (on both sides of the truck axle although only one side is shown), comprising an arc-shaped spring member stack 2 including a clamp 35 that extends from a first end to a second end along a spring axis (see Fig. 1a) and comprises an impact surface arranged between the first and second ends (examiner considers the point where axle 11 touches the leaf spring as the impact surface); and a support member 7 that comprises an attachment interface (8, 9) (that allows at least one of the first and second ends of the spring member to be moveably mounted such that a deflection of the spring member increases a distance between the first and second ends of the spring member) that extends in parallel to the spring axis of the spring member and is configured to releasably engage the first and second ends of the spring member (see Fig. 3, axle journals 13 and 15; front of leaf spring at connection interface 8 similarly journaled). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Preijert in view of Neavitt et al., US 6273441.  
Regarding claims 6, and 16-18:  Preijert discloses the invention set forth above but does not explicitly disclose a frame to which the support member of each of the plurality of resilient bumpers is connected.  The examiner considers the claimed frame arrangement as routine and well known in vehicle frames (see for instance Fig. 1 of US 4804205) and although not explicitly disclosed by Preijert such connection of support members to a frame would be obvious. 
Preijert also does not disclose the stacked leaf spring further comprises a flat bumper plate that form the impact surface when the clamp presses the bumper plate against the stack of spring leaves.  Neavitt discloses a stacked leaf spring 12 (lower spring in Fig. 1) comprising a flat bumper plate that forms the impact surface, wherein the clamp (U-bolts) press the bumper plate against the stack of spring leaves. The examiner considers the axle 11 of Preijert as the load panel that extends along the frame axis and covers the resilient bumpers wherein each of the spring members of the plurality of resilient bumpers comprises a flat bumper plate configured to engage the load panel (the outer leaf of Preijert engages the axle).  The examiner notes that applicant’s specification [0035] provides various suitable arrangements for bumper plates including the outer leaf serving as the bumper plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the support members to transverse frames as is well known in the art and to include a flat bumper plate to engage the load panel to spread the impact from the load over a larger bearing surface of the leaf spring.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Preijert.  Preijert disclose the invention set forth above but does not disclose wherein the support member includes one or more mounting holes for mounting the support member.  The examiner considers mounting holes in support members to be a common feature for connecting the support member to a frame by bolts in lieu of welding.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use mounting holes for bolting the support members to a frame assembly to allow quick connecting and disconnecting for repairs to be made to structural members of the bumper system.
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Preijert in view of Neavitt in further view of the non-patent literature “Sensor Integrated Leaf Spring” RWTH Aachen University, Institute of Structural Mechanics and Lightweight Design, (https://www.sla.rwth-aachen.de/...titut-fuer-Strukturmechanik-und-Leichtbau/Forschung/Projekte/~sguh/Sensorintegration-in-eine-Blattfeder/?lidx=1), dated 1/2/2019.  Preijert as modified by Neavitt discloses the invention set forth above, but does not disclose leaf springs of composite materials with fiber optic sensors embedded in the composite material and configured to detect a load as the spring deflects.  As quoted from the article “Sensor Integrated Leaf Spring”: “The use of Structural Health Monitoring (SHM) in combination with GFRP leaf springs offers great potential. Fiber optic sensors are of particular interest. They can be integrated directly during production and thus enable strain measurements within the leaf spring.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use composite leaf spring with embedded fiber optic sensors to monitor the impact loads to predict cycles to failure in the resilient bumper system allowing preventive maintenance to be scheduled before failure.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Preijert in view of Neavitt in further view of Aschenbach, US 6948440.  Preijert as modified by Neavitt discloses the invention set forth above, but does not disclose a marine structure comprising a plurality of resilient bumpers. Aschenbach discloses a leaf spring mounted to a dock or boat.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the leaf spring apparatus of Preijert as modified by Neavitt on a marine structure as disclosed by Aschenbach to protect the structure from impacts with boats.  
Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4804205 and US 3917306 each disclose leaf springs with both ends that move as the leaf spring deflects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617